Appeal by the defendant from a judgment of the County Court, Dutchess County (King, J.), rendered April 23, 1991, convicting him of murder in the second degree (four counts) and burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As the defendant correctly concedes on appeal, the issue of legal sufficiency is unpreserved for appellate review (see, CPL 470.05 [2]; People v Cannon, 224 AD2d 439). In any event, viewing the circumstantial evidence in the light most favorable to the People (see, People v Williams, 84 NY2d 925; People v Hubbert, 212 AD2d 633), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of murder in the second degree and burglary in the first degree (see, Penal Law § 125.25 [1], [3]; § 140.30 [2]). A valid line of reasoning and permissible inferences could lead a rational person to the conclusion reached by the jury on the basis of the evidence at trial (see, People v Ruiz, 211 AD2d 829; People v Lavayen, 195 AD2d 609; People v Loliscio, 187 AD2d 172; People v Mitchell, 176 AD2d 897; People v Gates, 170 AD2d 971; see also, People v Mackey, 49 NY2d 274; People v Fleming, 164 AD2d 942). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Miller, J. P., Ritter, Santucci and Florio, JJ., concur.